Fourth Court of Appeals
                                       San Antonio, Texas
                                               March 7, 2018

                                           No. 04-17-00731-CV

                                     IN RE Sam LAJZEROWICZ

                                    Original Mandamus Proceeding 1


                                              ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

        The Relator's Motion for Extension of Time to File Relator's Motion for Rehearing En
Banc of Denial of Reconsideration (Rehearing) of Supplemented Petition for Writ of Mandamus
is hereby GRANTED. Time is extended to March 16, 2018.



                                                                         PER CURIAM


           ATTESTED TO: _____________________
                       Keith E. Hottle
                       Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-20292, styled Sam Lajzerowicz v. Estelita O’Campo Lajzerowicz,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.